m             Weddle
              Law PLLc
Justin S. Weddle
212 - 997 - 5518 (o)
347 - 421 - 2062 (m)
Jwedale@weddlelawcom




        July 14, 2021

        ByECF

        Honorable J. Paul Oetken
        United States District Judge
        Southern District of New York
        40 Centre Street
        New York, NY 10007

        Re:        United States v. Venkataram, SI 06 Cr. 102
                   Request to Adjourn Surrender Date by One Week

        Dear Judge Oetken:

              I write to request a one-week adjournment of Mr. Venkataram's surrender date so that
        the Court can receive the government's written response to our July 8, 2021 application, and
        decide the application, before Mr. Venkataram's surrender date. Mr. Venkataram's surrender
        date is July 19, 2021-the same date the government has requested as its due-date for a
        written response to our July 8 application. We request that the surrender date be extended
        to 2 p.m. on July 26, 2021.

              On July 8, 2021, we requested that the Court convert Mr. Venkataram's prison sentence
        to home confinement in light of the anticipated conditions of his imprisonment. Prior to
        sending the letter, I conferred with the government, and noted their opposition to the request
        in my letter. The government today requested until July 19, 2021 to submit a response.
        Because July 19, 2021 is the surrender date, the government's requested schedule means
        that Mr. Venkataram will likely surrender before the Court has any opportunity to decide
        the application, or at the very least, that Mr. Venkataram will suffer the uncertainty of
        having no decision as he prepares to surrender. We do not oppose the government's request
        for time to respond (and the Court has already indicated that the proposed schedule is
        acceptable), we only request a corresponding one-week adjournment of the surrender date to
        permit the application to be decided, and if it is decided against Mr. Venkataram, to give him




              weddlclaw.com   I   250 West 55th Street, 30th Floor, New York, NY 10019   I   212-574-6353
II   July14,2021
     Page 2




     a couple of days after that decision to prepare for his surrender. Accordingly, we request that
     the surrender date be extended to 2 p.m. on July 26, 2021.

          I today conferred with the government to seek its consent to this request; the government
     declined to consent.




                                                  Respectfully submitted,




                                                  Justin S. Weddle


                   Granted. Defendant's surrender date is hereby extended to July 26,
                   2021, at 2:00 pm.
                     So ordered.
                     Dated July 15, 2021
